Title: To Thomas Jefferson from Lewis Harvie, 19 January 1803
From: Harvie, Lewis
To: Jefferson, Thomas


          
            Sir
            
              19 Jan. 1803
          
          I avail myself of that acquaintance which it is my happiness to enjoy to address to you a letter on the application which has been made to you through the agency of my friends. A sentiment of delicacy induced me in the first instance to be silent; but maturer, I hope more just reflections have determined me to explain to you my motives in requesting the post of Secretary in the mission which the folly of foreign nations has rendered necessary. If I considered this as a post of profit I should feel degraded by the conduct which I have pursued: I shudder at the suspicion that my political character could be influenced by hopes of personal emolument. It is unnecessary I flatter myself to call to your recollection that my principles were avowed in the most explicit language, at a period when Republicanism offered to its votarys as a reward only the danger of Martyrdom. In a pecuniary point of view this appointment would be probably injurious; for it will abstract me from a profession which gives to Industry and Integrity ample remuneration for the exertions it compels; And whatever the salary may be, although I should not imitate the philosopher who impatient of delay threw away his treasure in the desert, I beleive my accumulated riches would very little retard my progress homeward. A visit to Europe has long been the object of my fondest desire, of my most anxious solicitude. An opportunity of examining the governments of the old World, of witnessing the manners of its Inhabitants & of tracing more accurately the causes which have checked their moral improvement appears to me calculated to energize and adorn any mind; and I will not deny that an infantine desire of amusement, of viewing their architecture, their paintings and their sculpture may have given the acmé to a passion which I feel in every pulsation of my frame. No moment of my life could be more favourable to the indulgence of this wish than the present. I have within a few months obtained a licence to practise law; but not having hitherto attended any court, I am free from ingagements which might retard my departure. Should my return from Europe be immediate, I could resume the profession I abandon; if prolonged, I have the prospect of a patrimonial estate which insures to me an honorable independence. Prompted by those considerations, I induced those gentlemen who have communicated my wishes to you, to request for me an appointment which will enable me to view European Society in its most polished form. An application has also been made to Mr Monroe, as I have understood it is customary to consult the wishes of the minister. The personal intercourse which has passed between Mr Monroe & myself has been but slight; It is not impossible that unfavourable impressions may be entertained by him towards me; if they are not removed by the information which I hope it is in your power to afford, and to  which those gentlemen whom I am proud to call my friends have given to my pretensions, I shall have cause to regret that the calumnies with which my enemies have assailed me should have found their way to the breast of one who ought to know from his own experience, that the Voice of Federalism is not the Oracle of Truth. I have conveyed my sentiments not in the formal language I should assume to a stranger, but in that candid and plain manner, which an acquaintance is supposed to justify. I have only to observe that the rejection of this application can excite but feeble emotions, compared with those which swell within my breast at the recollection of those favours which I received at the most critical moment of my life.
          
            Lewis Harvie
          
        